Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	This Office Action is in response to initially filed application dated 4/26/2021, claims 2-21 are currently pending and being examined in this reply.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 2-21 are rejected under 35 USC 101.  The claimed invention is directed to an abstract idea without significantly more. Representative claim 2 recites the following limitations which is considered to be an abstract idea.  A system comprising: one or more processors configured by executable instructions to perform operations comprising: receiving, by the one or more processors, transaction data indicating payments into a first account over time and payments out of the first account over time, the first account associated with a user; accessing, by the one or more processors, a data structure including historical account data that indicates variations in a balance of the first account over time; determining, by the one or more processors, an indicated minimum balance for the first account based on inputting the transaction data and the historical account data into a first predictive model configured to a predict a minimum balance for enabling predicted payments out of a user account; determining, by the one or more processors, based on a difference between a current balance of the first account and the predicted minimum balance for the first account, that the first account has a surplus of funds; and 4Appl. No. 17/240,020Docket No. SQR-13207-US1-02 Preliminary AmendmentClient Ref: SQ-1238-US1-C1 September 27, 2021 sending, by the one or more processors, based at least in part on the surplus, an instruction to cause at least one of: a periodic transfer of funds from the first account into a second account; or a transfer of a portion of funds associated with one or more transactions into the second account.
These underlined limitations are considered to be certain methods of organizing human activity and mental processes.  This judicial exception is not integrated into a practical application because the generically recited computer elements (Database and Processors) do not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computer. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the Additional elements of a Database and Processors when considered alone or in combination do not add significantly more to the exception.  In the search for inventive concept, the Berkheimer memo describes “an additional element (or combination of elements) is not well-understood, routine or conventional unless the examiner finds, and expressly supports a rejection in writing with, one or more of the following: 
	1.	A citation to an express statement in the specification or to a statement made by an application during prosecution that demonstrates the well-understood, routine, conventional nature of the additional element(s).  
	2.	A citation to one or more of the court decisions discussed in the MPEP as noting the well-understood, routine, conventional nature of the additional element(s).
	3.	A citation to a publication that demonstrates the well-understood, routine, conventional nature of the additional element(s).  
	4.	A statement that the examiner is taking official notice of the well-understood, routine, conventional nature of the additional element(s).  
See Berkheimer memo at 3-4.

 	In accordance with this guidance, the examiner refers to the following exemplary generically-recited computer elements with their associated functions (and associated factual finding(s)), which are considered to be routine, conventional, and well-understood:

Database: for storing and retrieving information - Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93; 
Processor: for carrying out method steps and manipulating/transmitting data - Performing repetitive calculations, Flook, 437 U.S. at 594, 198 USPQ2d at 199 (recomputing or readjusting alarm limit values); Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) ("The computer required by some of Bancorp’s claims is employed only for its most basic function, the performance of repetitive calculations, and as such does not impose meaningful limits on the scope of those claims."); Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result‐‐a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink." (emphasis added));

 	In sum, the examiner finds that the claims "are directed to the use of conventional or generic technology in a nascent but well-known environment, without any claim that the invention reflects an inventive solution to any problem presented by combining the two.”  In re TLI Communications LLC, No. 2015-1372 (May 17, 2016).  Similar to the claims in SAP v. InvestPic, “[t]he claims here are ineligible because their innovation is an innovation in ineligible subject matter.” Appeal No. 2017-2081 (Fed. Cir. 2018).  In other words, “the advance lies entirely in the realm of abstract ideas, with no plausibly alleged innovation in the non-abstract application realm.”  Id.  Accordingly, when considered individually and in ordered combination, the examiner finds the claims to be directed to in-eligible subject matter.   
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3, 9-10, and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application No. 20140344128 A1 to Nikankin et al. (“Nikankin”), in view of United States Patent Application No. 20180060843 A1 to Maheshwari (“Maheshwari”), in view of United States Patent Application Publication No. 2017/0126581 A1 to Wadley (“Wadley”).


In regards to claims 2, 9, and 16, Nikankin discloses the following limitations:
A system comprising: one or more processors configured by executable instructions to perform operations comprising: receiving, by the one or more processors, transaction data indicating payments into a first account over time and payments out of the first account over time, the first account associated with a user; accessing, by the one or more processors, a data structure including historical account data that indicates variations in a balance of the first account over time; (Nikankin discloses a system and method of accessing a database to determine transaction and account history for a user including income vs. expenses.  See at least ¶¶ 0043, 0044 0046 and 0038 “The retrieval component 204 can retrieve transaction information associated with the mobile device account from financial institution 210. The transaction information can include information and records about financial institution 210 account transfers and deposits”; “The transaction history collected by retrieval component 204 can be used to track and to build a better understanding of purchasing and shopping habits by the user of the mobile device account”; “Forecast component 208 can determine the financial distress rating for the mobile device account based on the transaction information retrieved from the financial institution 210 and the profile/contextual information.” and “forecast component 108 can determine the financial distress rating based on a function of the estimated monthly income and the estimated monthly expenses. By comparing the balance of funds with the rate money is being spent or gained on a weekly or monthly basis, the forecast component 108 can determine with some accuracy to within several days when the user will experience financial distress.”)
Nikankin does not appear to specifically disclose the following limitations:
determining, by the one or more processors, an indicated minimum balance for the first account based on inputting the transaction data and the historical account data into a first predictive model configured to a predict a minimum balance for enabling predicted payments out of a user account; 
determining, by the one or more processors, based on a difference between a current balance of the first account and the predicted minimum balance for the first account, that the first account has a surplus of funds; and 
sending, by the one or more processors, based at least in part on the surplus, an instruction to cause at least one of: a periodic transfer of funds from the first account into a second account; or a transfer of a portion of funds associated with one or more transactions into the second account.
	The Examiner provides Maheshwari to teach the following limitations:
determining, by the one or more processors, an indicated minimum balance for the first account based on inputting the transaction data and the historical account data into a first predictive model configured to a predict a minimum balance for enabling predicted payments out of a user account; (Maheshwari teaches calculating a balance that is needed to prevent overdrafting of an account based on historical and transaction data of the user, and offering options to prevent falling below this such as loans, transfer options etc.  See at least ¶ 0009 and 0011-0013 “The overdraft prediction analysis may be based on: 1. customer account data, such as current account balance, historical balances, historical withdrawals, historical deposits, and the like; 2. account transaction data, such as routine or recurring account transactions, timing of transactions, amount, subscription related and the like;”; “the system may analyze the user's risk profile based on past account and transaction history and automatically provide a credit line or loan to the user with any applicable cost or fees.”)
Therefore it would have been obvious to one of ordinary skill in the art at the time of filing the invention to include in the system and method of Nikankin the teachings of Maheshwari since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
	The Examiner provides Wadley to teach the following limitations:
determining, by the one or more processors, based on a difference between a current balance of the first account and the predicted minimum balance for the first account, that the first account has a surplus of funds; and sending, by the one or more processors, based at least in part on the surplus, an instruction to cause at least one of: a periodic transfer of funds from the first account into a second account; or a transfer of a portion of funds associated with one or more transactions into the second account. (Wadley teaches a system and method by which data is calculated indicating a difference (surplus) between the current balance and the minimum balance, and upon exceeding a predetermined value, transferring funds from the account to a separate account associated with a higher yield.  see at least Wadley ¶¶ 0032,  0034-0035, and 0058)
Therefore it would have been obvious to one of ordinary skill in the art at the time of filing the invention to include in the system and method of Nikankin the teachings of Wadley in order to monitor cashflow and improve yield, and since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.


In regards to claims 3, 10, and 17 Nikankin does not appear to specifically disclose the following limitations:
wherein the second account is separate from the first account, and wherein the second account is associated with a second yield that is greater than a first yield associated with the first account.
	The Examiner provides Wadley to teach the following limitations:
wherein the second account is separate from the first account, and wherein the second account is associated with a second yield that is greater than a first yield associated with the first account. (Wadley teaches a system and method by which data is calculated indicating a difference (surplus) between the current balance and the minimum balance, and upon exceeding a predetermined value, transferring funds from the account to a separate account associated with a higher yield.  see at least Wadley ¶¶ 0032,  0034-0035, and 0058)
Therefore it would have been obvious to one of ordinary skill in the art at the time of filing the invention to include in the system and method of Nikankin the teachings of Wadley in order to monitor cashflow and improve yield, and since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claims 4, 11, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application No. 20140344128 A1 to Nikankin et al. (“Nikankin”), in view of United States Patent Application No. 20180060843 A1 to Maheshwari (“Maheshwari”), in view of United States Patent Application Publication No. 2017/0126581 A1 to Wadley (“Wadley”), in view of United States Patent No. 11,042,930 B1 to Mintz et al (“Mintz”).


In regards to claims 4, 11, and 18, Nikankin discloses the following limitations:
wherein a payment service system is associated with the one or more processors, the operations further comprising receiving the transaction data via the payment service system, (Nikankin discloses a financial institution wherein the transaction history is collected from the financial institution. see at least Figure 6 step 606 and ¶ 0059)
Nikankin does not appear to specifically disclose the following limitations:
wherein the first predictive model is trained using historical transaction data and historical account data of at least one other user that uses the payment service system.
The Examiner provides Mintz to teach the following limitations:
wherein the first predictive model is trained using historical transaction data and historical account data of at least one other user that uses the payment service system. (Mintz teaches a system and method of training a prediction model based on a plurality of user transaction history to determine the account balance in a user account reaching a minimum level.  see at least Abstract)
Therefore it would have been obvious to one of ordinary skill in the art at the time of filing the invention to include in the system and method of Nikankin the teachings of Mintz since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claims 5-6, 12-13, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application No. 20140344128 A1 to Nikankin et al. (“Nikankin”), in view of United States Patent Application No. 20180060843 A1 to Maheshwari (“Maheshwari”), in view of United States Patent Application Publication No. 2017/0126581 A1 to Wadley (“Wadley”), in view of United States Patent Application No. 2019/0108524 A1 to Nicholson et al. (“Nicholson”).

In regards to claims 5, 12, and 19, Nikankin does not appear to specifically disclose the following limitations:
wherein a portion of funds associated with a first transaction is transferred into the second account, and wherein the portion of funds transferred corresponds at least in part to a difference between a transaction amount for the first transaction and a rounded up amount.
The Examiner provides Nicholson to teach the following limitations:
wherein a portion of funds associated with a first transaction is transferred into the second account, and wherein the portion of funds transferred corresponds at least in part to a difference between a transaction amount for the first transaction and a rounded up amount. (Nicholson teaches a system and method of providing an automatic method of transferring funds from one account to another based on a transaction and a rounded up amount of the transaction in order to facilitate automatic savings. see at least Abstract and ¶¶ 0063-0065)
Therefore it would have been obvious to one of ordinary skill in the art at the time of filing the invention to include in the system and method of Nikankin the teachings of Nicholson since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.


In regards to claims 6, 13, and 20, Nikankin does not appear to specifically disclose the following limitations:
wherein there are a plurality of second accounts associated with the user, the operations further comprising selecting one of the second accounts to receive the portion of funds based on transaction information associated with the first transaction.
The Examiner provides Nicholson to teach the following limitations:
wherein there are a plurality of second accounts associated with the user, the operations further comprising selecting one of the second accounts to receive the portion of funds based on transaction information associated with the first transaction. (Nicholson teaches a system and method of providing an automatic method of transferring funds from one account to another based on a transaction and a rounded up amount of the transaction in order to facilitate automatic savings, including selecting both source and destination accounts. see at least Abstract and ¶¶ 0066)
Therefore it would have been obvious to one of ordinary skill in the art at the time of filing the invention to include in the system and method of Nikankin the teachings of Nicholson since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. 

Claims 7, 14, and 21, are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application No. 20140344128 A1 to Nikankin et al. (“Nikankin”), in view of United States Patent Application No. 20180060843 A1 to Maheshwari (“Maheshwari”), in view of United States Patent Application Publication No. 2017/0126581 A1 to Wadley (“Wadley”), in view of Official Notice


In regards to claims 7, 14, and 21, Nikankin teaches determining a time at which financial distress is going to occur and generating offers to the user including financing (see at least ¶¶ 0002, 0019, and 0046), however does not appear to specifically disclose the following limitations:
the operations further comprising: determining, based on inputting additional transaction data and updated historical account data for the user into a second predictive model, a first amount of time until the balance in the first account is predicted to reach a threshold minimum amount; and sending, to a device associated with the user, prior to expiration of the first amount of time, an offer to extend financing to the user.
The Examiner provides Maheshwari to teach the following limitations:
the operations further comprising: determining, based on inputting additional transaction data and updated historical account data for the user into a second predictive model, a first amount of time until the balance in the first account is predicted to reach a threshold minimum amount; and sending, to a device associated with the user, prior to expiration of the first amount of time, an offer to extend financing to the user. (Maheshwari teaches providing a loan to the user to prevent the potential account overdraft.  See at least ¶ 0011 “the system may allow the user to apply for credit or a loan to prevent the account overdraft. For example, the system may analyze the user's risk profile based on past account and transaction history and automatically provide a credit line or loan to the user with any applicable cost or fees. In some embodiments, the loan may automatically be returned to the lender if the loan is not used or after the account becomes solvent again”; Figure 5C and ¶ 0054)
Therefore it would have been obvious to one of ordinary skill in the art at the time of filing the invention to include in the system and method of Nikankin the teachings of Maheshwari since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
The Examiner takes Official Notice that it is old and well known to use thresholds in determining when and what action to take in regards to input data as evidenced by  Nikankin which teaches using variable thresholds to determine when and how early to issue alerts to a user based on the severity of financial distress in order to provide adequate time to adjust the account.  Therefore it would have been obvious to one of ordinary skill in the art at the time of filing the invention to include in the combination of Nikankin and Maheshwari the teachings of Official Notice in order to provide appropriate loan offers to the user and avoid unnecessary loan offers, and since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claims 8 and 15, are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application No. 20140344128 A1 to Nikankin et al. (“Nikankin”), in view of United States Patent Application No. 20180060843 A1 to Maheshwari (“Maheshwari”), in view of United States Patent Application Publication No. 2017/0126581 A1 to Wadley (“Wadley”), in view of Official Notice, in view of United States Patent No. 11,042,930 B1 to Mintz et al (“Mintz”).

In regards to claims 8 and 15, Nikankin does not appear to specifically disclose the following limitations:
wherein the second predictive model is trained using historical transaction data and historical account data of at least one other user that uses a payment service system associated with the one or more processors. 
The Examiner provides Mintz to teach the following limitations:
wherein the second predictive model is trained using historical transaction data and historical account data of at least one other user that uses a payment service system associated with the one or more processors. (Mintz teaches a system and method of training a prediction model based on a plurality of user transaction history to determine the account balance in a user account reaching a minimum level.  see at least Abstract)
Therefore it would have been obvious to one of ordinary skill in the art at the time of filing the invention to include in the system and method of Nikankin the teachings of Mintz since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH M MUTSCHLER whose telephone number is (313)446-6603. The examiner can normally be reached 0600-1430.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian Zeender can be reached on (571)272-6790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH M MUTSCHLER/Examiner, Art Unit 3627                                                                                                                                                                                                        
/A. Hunter Wilder/Primary Examiner, Art Unit 3627